Exhibit 99.3 Introduction to the unaudited pro forma condensed consolidated financial statements of Sara Creek Gold Corp. The unaudited pro forma condensed consolidated financial statements present the impact on Sara Creek Gold Corp.(“Sara Creek”) results of operations and financial position attributable to: (1) The closing of Sara Creek’s acquisition of SCRNG on October 25, 2013.As a result of the reverse merger, SCNRG became a wholly-owned subsidiary of Sara Creek.However, for accounting purposes, SCNRG is deemed to be the acquirer.Accordingly, the historical results of Sara Creek consist of SCNRG’s historical results consolidated with Sara Creek’s beginning October 25, 2013.See Sara Creek’s Current Report on Form 8-K/A filed with the SEC on December 24, 2013. (2) The acquisition by its wholly-owned subsidiary SCNRG, LLC of a 20.5108% working interest in the DEEP Lease (“20.5% Working Interest”).The closing of the acquisition of the 20.5% Working Interest occurred on February 4, 2014 and was effective February 1, 2014.Closing of this acquisition increased SCNRG’s working interest from 66.67% to 87.1808%. The unaudited pro forma consolidated balance sheet as of November 30, 2013, and the unaudited pro forma consolidated statement of operations for the year ended August 31, 2013 and three months ended November 30, 2013, are based on the historical financial statements of Sara Creek, SCNRG and the 20.5% Working Interest.The unaudited pro forma combined balance sheet has been prepared as if the 20.5% Working Interest had been acquired by SCNRG on November 30, 2013 (Sara Creek’s acquisition of SCNRG is already included as that acquisition closed October 25, 2013).The unaudited pro forma consolidated statement of operations for the year ended August 31, 2013, and November 30, 2013, have been prepared as if Sara Creek and the 20.5% Working Interest had been both been acquired by SCNRG on September 1, 2012.The unaudited pro forma consolidated financial statements have also been prepared based on certain pro forma adjustments, as described in the accompanying note. The following unaudited pro forma consolidated financial statements are qualified in their entirety by reference to, and should be read in conjunction with, such historical financial statements and related notes contained in: (1) Sara Creek’s audited historical financial statements set forth in its Annual Report on Form 10-K as of and for the year ended August 31, 2013, and unaudited historical financial statements set forth in its Quarterly Report on Form 10-Q as of and for the three months ended November 30, 2013, both as filed with the SEC; (2) SCNRG’s audited historical and unaudited pro forma financial statements as of and for the year ended August 31, 2013, set forth in Sara Creek’s Current Report on Form 8-K/A, as filed with the SEC; and (3) the 20.5% Working Interest audited historical financial statements as of and for the year ended August 31, 2013, and unaudited interim condensed financial statements for the three months ended November 30, 2013, both as included in this Current Report on Form 8-K/A. The pro forma adjustments reflected in the unaudited pro forma consolidated statement of operations is based upon currently available information and certain assumptions and estimates; therefore the actual effects of these transactions will differ from the pro forma adjustments.However, management considers the applied estimates and assumptions to provide a reasonable basis for the presentation of the significant effects of certain transactions that are expected to have a continuing impact on Sara Creek, SCRNG and the 20.5% Working Interest.In addition, management considers the pro forma adjustments to be factually supportable and appropriately represent the expected impact of items that are directly attributable to the acquisition of Sara Creek by SCNRG (for accounting purposes) and the 20.% Working Interest by SCNRG. The unaudited pro forma consolidated statement of operations is not necessarily indicative of the results that would have occurred if SCNRGhad acquired Sara Creek (for accounting purposes) and the 20.5% Working Interest on the dates indicated nor are they indicative of the future operating results of Sara Creek including SCNRG and the 20.5% Working Interest. 1 Sara Creek Gold Corp. Pro Forma Combined Consolidated Balance Sheet As of November 30, 2013 Sara Creek 20.5% DEEP Lease Pro Forma Sara Creek Historical Historical Adjustments Pro Forma ASSETS Current assets: Cash $ $ - $ a
